DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/05/2021 regarding Belikov (US 2012/0123399), see Remarks pg. 7-8, have been fully considered but they are not persuasive. Applicant argues, “Since the tip of Belikov absorbs the laser radiation (instead of passing the laser light through the tip), the tip of Belikov would render the devices… unsatisfactory for their intended purpose.” The Examiner respectfully disagrees.
The Examiner notes that the portion of Belikov which Applicant relies upon to support Belikov’s tip as solely absorbing light recites that, “It can be built from a highly absorbing material,” see para. 39, 3rd sentence; i.e., Belikov’s tip need not be a highly absorbent material as suggested by Applicant. Clearly, Belikov does not solely intend for the disclosed tip to be fully absorbing the laser light; para. 7 discloses, “the distal end comprising a tip and serving to at least partially absorb directly the laser radiation,” while para. 111 discloses, “The tip 2004 can… most preferably to be an optical tip with no absorption”. Looking to Fig. 1, it is clear that Belikov discloses that at least a portion of the optical radiation 108 is transmitted through the tip 101. As such, the Examiner submits that Applicant has unduly narrowed the scope of Belikov’s disclosure with the argument that Belikov’s tip only absorbs and does not transmit laser light, as supported by the evidence above. 
Applicant’s further arguments rely on the same arguments addressed above and are thus not persuasive. The rejections over the prior art are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/217,322 (hereinafter reference application) in view of Ito et al. (US 2016/0299170) (hereinafter Ito), Belikov et al. (US 2012/0123399) (hereinafter Belikov), and Allsworth (US 4632505).
Regarding claim 1, claim 1 of the reference application discloses a probe assembly, comprising: a multi-core optical fiber (line 5); a nitinol cannula (lines 2-4), wherein the multi-core optical fiber extends at least partially through the nitinol cannula (line 5); a gradient index (GRIN) lens housed in the cannula (line 8); and a sapphire window press-fitted to a distal end of the nitinol cannula (lines 6-7; lines 13-16 describe a process of press-fitting window to distal end of cannula), and wherein a distal end of the sapphire window extends outside the nitinol cannula (lines 6-7), wherein the GRIN lens is positioned between the multi-core optical fiber and the sapphire window (lines 8-9).
Claim 1 of the reference application does not disclose that the multi-core optical fiber is for transmitting laser light from a laser source to a target location, the sapphire window being cylindrical, the multi-core fiber touching a proximal end of the lens, a distal end of the GRIN lens touching a proximal end of the cylindrical sapphire window inside the nitinol cannula, or the GRIN lens being external to the cylindrical sapphire window.
Ito, however, teaches that a multi-core optical fiber can be used to guide laser light through each core of the multi-core optical fiber, thus making it possible to irradiate a plurality of spots of biological tissue with laser light using only one optical fiber (Para. 188, second sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 1 of the reference application such that the multi-core optical fiber is for transmitting laser light from a laser source to a target location in order to irradiate a plurality of spots of biological tissue using only one optical fiber, as taught by Ito.
Regarding a cylindrical sapphire window, Belikov teaches that a thermo-optical tip (TOT) can have different shapes, including a cylinder (Fig. 9, cylinder 903; Fig. 10). Belikov also teaches that the TOT can be made of a material with a high refractive index, such as sapphire, which enhances an effect of backward light propagation which can be redirected and concentrated into tissue using an additional optical system (Para. 55, sentences 4-5; Fig. 11 depicts this process with a cylinder tip 1102). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify the reference application to have a cylindrical sapphire window in order to achieve an effect of backward light propagation which can be redirected and concentrated into tissue using an additional optical system, as suggested by Belikov.
Regarding the multi-core fiber touching a proximal end of the lens, a distal end of the GRIN lens touching a proximal end of the cylindrical sapphire window inside the nitinol cannula, and the GRIN lens being external to the cylindrical sapphire window, Allsworth teaches a cannula (Fig. 7, cannula 111) with a lens (104), window (103), and optical fiber (109) housed in the cannula, wherein the optical fiber touches a proximal end of the lens (Fig. 7 depicts fiber 109 touching proximal end of lens 104); wherein a distal end of the lens touches a proximal end of the window (Fig. 7 depicts distal end of lens 104 touching proximal end of window 103), wherein the lens is positioned between the one or more optical fibers and the window and wherein the lens is external to the window (Fig. 7 depicts this configuration). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify the reference application to include the multi-core fiber touching a proximal end of the lens, a distal end of the GRIN lens touching a proximal end of the cylindrical sapphire window inside the nitinol cannula, and the GRIN lens being external to the cylindrical sapphire window. Making this modification would be useful for transmitting light efficiently between the fiber and the window through the lens, as taught by Allsworth (Col. 7, ll. 39-41).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 2002/0193781) in view of Ito, in view of Nagale et al. (US 2016/0302868) (hereinafter Nagale), in view of Belikov, further in view of Allsworth.
Regarding claims 1 and 13, Loeb discloses a surgical system and probe assembly (Abstract), comprising: a laser source (Fig. 1, laser source 7); an optical fiber (fiber optic 6; Para. 30, second sentence); a probe assembly connected to the laser source through the optical fiber (Fig. 1 depicts probe connected to laser source 7 through optical fiber 6), the probe assembly comprising: a hand-piece 
Loeb does not disclose that the optical fiber is a multi-core optical fiber, a GRIN lens housed in the cannula, the multi-core optical fiber touching a proximal end of the GRIN lens; and a cylindrical sapphire window press-fitted to the distal end of the nitinol cannula, wherein a distal end of the GRIN lens touches a proximal end of the cylindrical sapphire window inside the nitinol cannula and wherein a distal end of the cylindrical sapphire window extends outside the nitinol cannula, wherein the GRIN lens is positioned between the multi-core optical fiber and the cylindrical sapphire window and wherein the GRIN lens is external to the cylindrical sapphire window.
Ito, however, teaches that a multi-core optical fiber can be used to guide laser light through each core of the multi-core optical fiber, thus making it possible to irradiate a plurality of spots of biological tissue with laser light using only one optical fiber (Para. 188, second sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Loeb such that the optical fiber is a multi-core optical fiber in order to irradiate a plurality of spots of biological tissue using only one optical fiber, as taught by Ito.
Regarding the use of a GRIN lens, Nagale teaches that a gradient index lens can be used to focus laser energy emitted from a laser fiber (Para. 59, third sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Loeb to include a GRIN lens in order to focus the laser energy emitted from the laser fiber, as taught by Nagale.
Regarding the use of a cylindrical sapphire window, Belikov teaches that a thermo-optical tip (TOT) can have different shapes, including a cylinder (Fig. 9, cylinder 903; Fig. 10). Belikov also teaches that the TOT can be made of a material with a high refractive index, such as sapphire, which enhances an effect of backward light propagation which can be redirected and concentrated into tissue using an additional optical system (Para. 55, sentences 4-5; Fig. 11 depicts this process with a cylinder tip 1102). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Loeb to have a cylindrical sapphire window in order to achieve an effect of backward light propagation which can be redirected and concentrated into tissue using an additional optical system, as suggested by Belikov.
Finally, Applicant claims a configuration of the multi-core optical fiber touching a proximal end of the GRIN lens; and the cylindrical sapphire window press-fitted to the distal end of the nitinol cannula, wherein a distal end of the GRIN lens touches a proximal end of the cylindrical sapphire window inside the nitinol cannula and wherein a distal end of the cylindrical sapphire window extends outside the nitinol cannula, wherein the GRIN lens is positioned between the multi-core optical fiber and the cylindrical sapphire window and wherein the GRIN lens is external to the cylindrical sapphire window. This configuration is absent from Loeb, Ito, Nagale, and Belikov.
 Allsworth, however, teaches a cannula (Fig. 7, cannula 111) with a lens (transparent glass member 104; Col. 7, ll. 23-26: “transparent glass member 104 of predetermined index of refraction”, i.e. transparent glass member 104 acts as a lens), window (spherical lens 103), and optical fiber (109) housed in the cannula, wherein the optical fiber touches a proximal end of the lens (Fig. 7 depicts fiber 109 touching proximal end of lens 104); the window being press-fitted to the distal end of the cannula (Col. 1, ll. 53-57: “the spherical lens is received in the forward end of the tubular member with a press fit”);  wherein a distal end of the lens touches a proximal end of the window (Fig. 7 depicts distal end of lens 104 touching proximal end of window 103) and wherein a distal end of the window extends outside 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Loeb in view of Ito, Nagale, and Belikov to include the multi-core fiber touching a proximal end of the GRIN lens, a distal end of the GRIN lens touching a proximal end of the cylindrical sapphire window inside the nitinol cannula, and the GRIN lens being external to the cylindrical sapphire window. Making this modification would be useful for transmitting light efficiently between the fiber and the window through the lens, as taught by Allsworth (Col. 7, ll. 39-41).
Regarding claim 2 and 14, Belikov discloses that the cylindrical sapphire window comprises transparent material (Fig. 11 depicts light traveling through and out window 1102, defining transparency). As such, Loeb as modified by Belikov provides this limitation.
Regarding claim 3 and 15, Belikov discloses that the cylindrical sapphire window has optical power (Para. 55, fourth sentence: “a material with a high refractive index, such as sapphire”). Regarding optical power, Applicant defines optical power in para. [0029] of the instant application: “Optical power (also referred to as… refractive power, focusing power…) is the degree to which a lens, mirror, or other optical system converges or diverges light”. Since refractive power is indicative of optical power, any material with refractive properties should also display optical power according to Applicant’s definition. Furthermore, Fig. 11 clearly shows the light being diverged from the cylindrical sapphire window 1102 for redirection, inherently showing that the window has optical power by Applicant’s definition. As such, Loeb as modified by Belikov provides this limitation.
Regarding claims 12 and 20, Loeb in view of Ito, Nagale, Belikov, and Allsworth does not explicitly disclose that the cylindrical sapphire window is press-fitted such that the cylindrical sapphire window reduces leakage of material into the cannula. The Examiner submits that since Allsworth discloses that the protective component is press-fitted to the cannula (Col. 1, ll. 53-57), this press-fitting is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”). Seeing that modified Loeb includes the press-fit configuration of Allsworth, the modified Loeb thus provides this limitation.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb in view of Ito, in view of Nagale, in view of Belikov, in view of Allsworth, further in view of Dohi (US 2015/0212307).
Regarding claims 4 and 16, Loeb in view of Ito in view of Nagale in view of Belikov in view of Allsworth does not disclose that the cylindrical sapphire window is without optical power. Dohi, however, teaches that a lens with no refractive power (defined by Applicant as equivalent to optical power, see instant application para. 29) has an advantage in that if it is moved in the optical axis direction, the focusing position of the laser light that passes through the lens does not change, and the NA of the laser light also does not change (Para. 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Loeb in view of Ito in view of Nagale in view of Belikov in view of Allsworth such that the cylindrical sapphire window is without optical power in order to maintain the focusing position and NA of the laser light in the event the window moves, as suggested by Dohi.
Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb in view of Ito, in view of Nagale, in view of Belikov, in view of Allsworth, further in view of Griffin (US PGPUB 2016/0178844).
Regarding claims 5-6 and 17-18, modified Loeb does not disclose that the proximal end of the cylindrical sapphire window comprises a spherical or convex segment.
Griffin, however, teaches a device for redirecting electromagnetic radiation (Abstract) wherein the devices comprises a protective component (Fig. 8, cylindrical segment 220) with a proximal end comprising a spherical segment (Fig. 8, receiving end 240 is spherical). Griffin further teaches that the receiving end is curved to act as a lens for shaping and receiving the transmission of the fiber optic conduit 245 (Para. [0064], ll. 16-20). One of ordinary skill in the art will recognize that a spherical segment is equivalent to a convex segment by definition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Loeb’s proximal end of the protective component to comprise a spherical/convex segment in order acts as a lens to shape the received transmission of the optical fiber, as taught by Griffin.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb in view of Ito in view of Nagale in view of Belikov in view of Allsworth, further in view of Smith (US 2014/0200566).
Regarding claims 7 and 19, modified Loeb does not teach that the proximal end of the cylindrical sapphire window comprises a molded aspherical segment. Smith, however, teaches an adhesive medium 104 which acts as a window (Fig. 1) and comprises a molded (see Fig. 7A-D for molding process) aspherical segment (Fig. 1-2, faceted proximal surfaces 107). Smith also teaches that the faceted proximal surface can be configured to split the laser beam into multiple beam components that can produce multiple laser spots at a target (Para. 25, first sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Loeb to such that the proximal end of the cylindrical sapphire window .
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb in view of Ito in view of Nagale in view of Belikov in view of Allsworth, further in view of Koike et al. (Yasuhiro Koike, Yuji Sumi, and Yasuji Ohtsuka, "Spherical gradient-index sphere lens," Appl. Opt. 25, 3356-3363 (1986)) (hereinafter Koike).
Regarding claims 8-11, modified Loeb does not teach that the proximal end of the GRIN lens is curved/spherical, or that the distal end of the GRIN lens is curved/spherical. Koike, however, teaches preparation of spherical gradient-index lenses (Title, Abstract; Fig. 1 shows spherical lenses). Koike also teaches that the novel spherical GRIN lens principally has no optical axis and is therefore free from off-axis skew rays. Koike also teaches that if the refractive-index profile is controlled at the optimum, these GRIN sphere lenses can theoretically achieve perfect light focusing (Introduction, ll. 7-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Loeb such that the GRIN lens is spherical, and thus provide curved/spherical proximal and distal ends of the GRIN lens. Making this modification would be useful for providing a GRIN lens which is free from off-axis skew rays and can theoretically achieve perfect light focusing, as taught by Koike.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loeb (US 2004/0120668) discloses a device and method for delivery of long wavelength laser energy to a tissue site.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  
                                                                                                                                                                                                      
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792